DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 12-13, and 15-18 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 05/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/10/2021 is withdrawn.  Claims 9 and 11, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bosco on 12/17/2021

The application has been amended as follows: 

1. 	A display cabinet comprising a cabinet body which defines an exhibition space, the display cabinet comprising: a rotatable tray arranged in the exhibition space, which is configured to place an exhibit; a first camera located in the exhibition space, which is configured to capture images of the exhibit at different angles to construct a 3D model of the exhibit; and a transparent touch display screen constituting at least a portion of the cabinet body, which is configured to display the 3D model when the transparent touch display screen is in an awake state, and acquiring a touch operation and displaying a detailed information of the exhibit according to the touch operation; a method of controlling the display cabinet comprising: displaying a 3D model of an exhibit when a transparent touch display screen is in an awake state, and acquiring a touch operation through the transparent touch display screen and displaying a detailed information of the exhibit according to the touch operation, wherein when the touch operation is a rotation touch operation, the controller controls the rotatable tray to rotate a corresponding angle according to a mapping relationship between the rotation touch operation and the rotatable tray. The closest prior art of record, (CN-204192153) (see rejection of claim 1, above), singularly or in combination, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 

In claims 11, 12, 14, and 16, change dependency from claim 10 to claim 1. 
Cancel claims 10 and 14.

Allowable Subject Matter
Claims 1-9, 11-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11-13, and 15-18 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “wherein when the touch operation is a rotation touch operation, the controller controls the rotatable tray to rotate a corresponding angle according to a mapping relationship between the rotation touch operation and the rotatable tray”. The closest prior art of record, (CN-204192153), discloses a display cabinet (Fig. 1, (1) (see Description of Fig. 1) comprising a cabinet body which defines an exhibition space (Fig. 1, (1)), the display (Fig. 1, (5)) cabinet comprising: a rotatable tray arranged in the exhibition space (Fig. 1, (7) (see Description of Fig. 1), which is configured to place an exhibit (Fig. 1, (6)); a first camera located in the exhibition space (Fig. 1, (2)(see Description of Fig. 1), which is configured to capture images of the exhibit at different angles of the exhibit (the internal camera (2) can be rotated left and right, or zoomed in and out, and captures the images of the internal exhibits captured are displayed on the transparent LCD in front of the showcase (Found .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692